Citation Nr: 1711277	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  05-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION


The Veteran had active duty service from March 1987 to May 2000.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision in which the RO, inter alia, granted an increased rating for a back disability, and denied service connection for left knee patellofemoral syndrome and a TDIU.  In December 2004, the Veteran filed a notice of disagreement (NOD) with regard to the denial of his claims.  A statement of the case (SOC) was issued in April 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2005.  

In August 2007, the Board remanded the claims of service connection for left knee patellofemoral syndrome and an increased rating for a back disorder to the RO, via the Appeals Management Center (AMC) in Washington D.C., for further development.  In the remand, the Board found that the claim for a TDIU was inextricably intertwined with the claims being remanded, and remanded that claim, as well. 

In August 2009, the Board denied the claims for service connection for left knee patellofemoral syndrome and for an increased rating for a back disorder, but again remanded the claim for a TDIU to obtain and associate with the claims file any VA vocation and rehabilitation records, as well as to obtain an opinion addressing whether the Veteran's low back disability rendered him unable to maintain substantially gainful employment. 

In October 2010, the Board again remanded the claims on appeal to obtain any private or VA treatment records concerning the Veteran's low back disorder and lower extremity radiculopathy, especially any records related to pain management.  The Board also noted that a June 2010 VA electromyography raised a claim of entitlement to service connection for bilateral lower extremity radiculopathy, and referred and instructed the RO to adjudicate the claims.  Thereafter, the Board instructed the RO to review the Veteran's claim de novo, to include whether referral for extra-schedular consideration was indicated. 

After accomplishing further action, in an August 2016 supplemental SOC (SSOC), the AOJ  continued to deny the Veteran's claim for a TDIU, and the claim is returned to the Board for further action.

This appeal is now being processed utilizing the Veteran Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board finds that the issue of service connection for a psychiatric disorder secondary to service-connected disabilities has been raised by the record.  Specifically, the Veteran's wife submitted a statement in February 2004 stating that the Veteran had lost interest in activities and hobbies, no longer spent time with his friends, and had low self-esteem.  Further, August 2007 VA treatment records indicate that the Veteran's depression worsened after he was let go from his employment.  However, as the AOJ has not adjudicated the claim, it is not properly before the Board; hence, it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016). 

REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  However, a total rating may nonetheless be granted on an extra-schedular basis in exceptional cases (and pursuant to specifically prescribed procedures) when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

The Veteran has been awarded service-connected for low back pain with L5-S1 post-traumatic degenerative arthritis ( rated as 10 percent disabling from May 9, 2000, and as 20 percent disabling from March 31, 2004); right foot and left foot pain, with previous removal of neuroma and recurrent neuroma (each rated as 10 percent disabling from May 9, 2000); radiculopathy of the right and left  lower extremities associated with low back pain (each rated as 10 percent disabling from May 24, 2010), and  right knee patellofemoral syndrome (rated as zero percent disabling (noncompensable) from May 9, 2000).  The combined disability rating for compensation was 30 percent from May 9, 2000; 40 percent from March 31, 2004; and 50 percent from May 24, 2010.  Accordingly, the percentage requirements for a schedular TDIU are not met at any pertinent point.  See 38 C.F.R. § 4.16(a).

Nevertheless, the evidence indicates that the Veteran was laid off from work as a machinist in October 2003 because he missed too many days of work due to his back pain.  VA and private treatment records document that the Veteran used morphine and oxycodone to relieve his pain, which had a severe and significant impact on every aspect of his life.  Further, the Veteran completed a vocational training and obtained a commercial license as a truck driver, but contends that he could not find employment due to his opioid use to alleviate his pain and his physical impairments.  The Board notes that VA examiners in May 2009, January 2010, and March 2012, discussed the Veteran's service-connected physical disabilities in relation to his ability to obtain and maintain gainful employment, but did not address the Veteran's functional impairment due to his opioids use and its impact on the Veteran's ability to maintain gainful employment. 

A May 2016 VA examiner indicated that the Veteran's low back disability impaired his ability to perform moderate to strenuous physical activity, and mildly impaired his ability for sedentary work.  Further, the examiner also found that the Veteran's service-connected knees and feet disabilities impaired his ability to perform moderate to severe physical work, but did not hinder his ability for sedentary work.  While the examiner rendered conclusions, he did not fully discuss the individual functional effects of each individual disability, groups of disabilities, or the combined functional effects of all the Veteran's service-connected disabilities, to include the impact of his opioid use, on his ability to obtain or retain gainful employment.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16(a)).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity, a medical examination to obtain findings responsive to the above would be helpful in resolving the claim for a TDIU.  See 38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  

Therefore, the AOJ should arrange for further examination of the Veteran by an appropriate medical professional.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for a TDIU-which is considered a claim for increase.  38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   
.  
Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The Board notes, initially, that in a June 2010 supplemental SOC (SSOC), the AOJ referred to vocational and rehabilitation evaluation (VR&E) records from 2008.  A review of the virtual claims file (both VBMS and Virtual VA) reflects that these records have not been associated with the claims file.  As such, the AOJ should also associate any additional VR&E records pertinent to the claim.

As for VA medical records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Albany dated to December 2007., The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.  Therefore, the AOJ should obtain from the Albany VAMC all outstanding records of evaluation and/or treatment of the Veteran since December 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records from Dr. R.K. from August 2014, and from Dr. C.F.G. III from February 2008, as well as any other records relating to his service-connected disabilities or pain management.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include, if appropriate, referral of the claim to the first line authority prescribed in 38 C.F.R. § 3.655(b), for extra-schedular consideration), prior to adjudicating the claim for a TDIU.  

Accordingly, this matter is hereby REMANDED for the following action:

1.    Associate with the claims file all outstanding VR&E records-to particularly include the 2008 records discussed in the June 2010 SSOC.

2.  Obtain from the Albany VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since December 2007.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records from Dr. R.K. from August 2014, and Dr. C.F.G. III from February 2008.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received must be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, to obtain information as to the individual and combined functional effects of his service-connected disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

Based on examination of the Veteran and review of the record, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  For reference, service connection is currently in effect for low back pain with L5-S1 post-traumatic degenerative arthritis; pain of the right foot and of the left foot, each with previous removal of neuroma and recurrent neuroma; right and left lower extremity sciatic radiculopathy, and right knee patellofemoral syndrome.

If no single service-connected disability or group of associated disabilities (e.g., lower extremity disabilities), alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of all the Veteran's service-connected disabilities-to specifically include the impact of opioids prescribed for pain-on his ability to perform the mental and physical acts required for substantially gainful employment.  

The examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions, to include the Veteran's competent assertions.  Also, the physician may take into consideration the Veteran's level of education, special training, and work experience, but not his age or any level of impairment cause by nonservice-connected disabilities.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.   

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include, if appropriate, referral of the claim to the appropriate first line authority prescribed in 38 C.F.R. § 4.16(b), for extra-schedular consideration), adjudicate the TDIU claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication) and legal authority (to include specific discussion of whether the procedures for referral, pursuant to 38 C.F.R. § 4,16(b), are invoked). 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

